                                                                                         FILED
                                                                                2018 Dec-14 PM 02:46
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                       UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ALABAMA
                          NORTHWESTERN DIVISION
DONNA SUZANNE LOEBLER,                    )
                                          )
      Plaintiff,                          )
                                          )
v.                                        )   Case No.: 2:18-cv-00194-LCB
                                          )
SOCIAL SECURITY                           )
ADMINISTRATION,                           )
COMMISSIONER,                             )
                                          )
      Defendant.

                   MEMORANDUM OPINION AND ORDER

      On November 28, 2018, the magistrate judge entered a report and

recommendation and allowed the parties therein fourteen (14) days in which to file

objections to the recommendations made by the magistrate judge. On December

12, 2018, Plaintiff filed objections to the report and recommendation.

      After careful consideration of the record in this case, the magistrate judge’s

report and recommendation, and Plaintiff’s objections, the court hereby ADOPTS

the report of the magistrate judge.           The court further ACCEPTS the

recommendations of the magistrate judge that the decision of the Commissioner be

affirmed and OVERRULES Plaintiff’s objections.

      The court will enter a separate order in conformity with this Memorandum

Opinion.
DONE this December 14, 2018.




                         _________________________________
                         LILES C. BURKE
                         UNITED STATES DISTRICT JUDGE




                               2
